Citation Nr: 1740510	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 20 percent disabling for degenerative disc disease (DDD) of lumbosacral spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and grandson


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the claim on appeal with a 20 percent rating.

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in February 2017.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran attended a Board Hearing in February 2017.  He testified to worsening symptoms of his DDD, specifically, pain, and limited range of motion.  The Veteran last attended a lumbosacral examination in April 2011.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of DDD, the Veteran should be afforded a VA examination to assess the severity of his DDD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA lumbosacral examination with the appropriate specialist to determine the current severity of his service-connected DDD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by DDD.  The examiner should address any functional impairment caused by the Veteran's DDD disability.

Further, if radiculopathy is diagnosed, the examiner should report any and all findings related to the severity thereof, and provide an opinion as to whether the diagnosed radiculopathy is caused by or a result of the Veteran's service connected DDD.

A clearly-stated rationale for any opinion offered should be provided

2. Thereafter, and after any further development deemed necessary, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




